Per curiam.
William S. Higginbotham was accused of violations of Standards 4 and 45 (failure to remit to his clients funds he had collected on their behalf), 61 (failure to deliver promptly to his clients funds collected on their behalf), 63 and 65 (failure to account for trust property held in a fiduciary capacity) and 68 (failure to file a response to a memoranda of complaint filed against him or to cooperate with the investigative panel in its investigation of complaints) of Bar Rule 4-102. A special master was appointed to investigate the allegations.
When Mr. Higginbotham failed to respond within 30 days to the disciplinary proceedings pending against him, the State Bar of Georgia filed a Motion for Default and asked the special master to enter findings against Mr. Higginbotham as to every allegation. After waiting 30 days for an answer to the Motion for Default, the special master entered findings of fact and law against Mr. Higginbotham, and the Review Panel of the Disciplinary Board recommended disbarment. Mr. Higginbotham has never filed any response.
We agree that William S. Higginbotham should be disbarred.

All the Justices concur.